This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-1742

                                    State of Minnesota,
                                       Respondent,

                                            vs.

                                 Timothy Scott Anderson,
                                       Appellant.

                                Filed September 19, 2016
                                        Affirmed
                                      Reilly, Judge

                               Dakota County District Court
                               File No. 19HA-CR-14-3456

Lori Swanson, Attorney General, St. Paul, Minnesota; and

James C. Backstrom, Dakota County Attorney, Heather D. Pipenhagen, Assistant County
Attorney, Hastings, Minnesota (for respondent)

Timothy Anderson, St. Cloud, Minnesota (pro se appellant)

         Considered and decided by Halbrooks, Presiding Judge; Johnson, Judge; and Reilly,

Judge.

                          UNPUBLISHED OPINION

REILLY, Judge

         Appellant challenges the district court’s imposition of presumptive guidelines

sentences for three convictions of second-degree criminal sexual conduct, arguing that he

is particularly amenable to probation and should be granted downward dispositional
departures or a “restructuring” of his sentences. Because the district court did not abuse

its discretion in sentencing appellant, we affirm.

                                          FACTS

       Respondent State of Minnesota charged appellant Timothy Scott Anderson with five

counts of second-degree criminal sexual conduct. The state alleged that Anderson had

sexual contact with his three daughters when they were under the age of 16. Anderson

pleaded guilty to three counts of second-degree criminal sexual conduct. He then moved

for dispositional departures from the presumptive sentences under the Minnesota

Sentencing Guidelines, arguing that he “is particularly amenable to individualized sex

offender treatment in a probationary setting.” The district court denied Anderson’s motion

and imposed middle-of-the-box guidelines sentences. Anderson was committed to the

commissioner of corrections to serve concurrent sentences of 48 months, 91 months, and

130 months. This appeal follows.

                                      DECISION

       An appellate court “may review [a] sentence imposed or stayed to determine

whether the sentence is consistent with statutory requirements, unreasonable,

inappropriate, excessive, unjustifiably disparate, or not warranted by the findings of fact

issued by the district court.” Minn. Stat. § 244.11, subd. 2(b) (2014). Appellate courts

“afford the [district] court great discretion in the imposition of sentences and reverse

sentencing decisions only for an abuse of that discretion.” State v. Soto, 855 N.W.2d 303,

307-08 (Minn. 2014) (quotation omitted). An appellate court “will not ordinarily interfere

with a sentence falling within the presumptive sentence range, either dispositionally or


                                              2
durationally, even if there are grounds that would justify departure.” State v. Bertsch, 707

N.W.2d 660, 668 (Minn. 2006) (quotation omitted); see also State v. Kindem, 313 N.W.2d

6, 7 (Minn. 1981) (expressing belief “that it would be a rare case which would warrant

reversal of the refusal to depart”).

       “[T]he presumptive sentences are deemed appropriate for the felonies covered by

them. Therefore, departures from the presumptive sentences established in the Sentencing

Guidelines should be made only when substantial and compelling circumstances can be

identified and articulated.”    Minn. Sent. Guidelines 1.A.5 (2014).      “Substantial and

compelling circumstances are those circumstances that make the facts of a particular case

different from a typical case.” Taylor v. State, 670 N.W.2d 584, 587 (Minn. 2003)

(quotation omitted).

       The supreme court “ha[s] held that ‘a defendant’s particular amenability to

individualized treatment in a probationary setting will justify departure in the form of a

stay of execution of a presumptively executed sentence.’” Soto, 855 N.W.2d at 308

(quoting State v. Trog, 323 N.W.2d 28, 31 (Minn. 1982)). The supreme court “ha[s]

recognized several . . . factors that can be relevant to determining if a defendant is

particularly amenable to probation, including ‘the defendant’s age, his prior record, his

remorse, his cooperation, his attitude while in court, and the support of friends and/or

family.’” Id. at 310 (quoting Trog, 323 N.W.2d at 31). Offense-related factors also may

be used to support a dispositional departure. State v. Chaklos, 528 N.W.2d 225, 228 (Minn.

1995); see also Soto, 855 N.W.2d at 313 (considering circumstances of offense of

conviction when reviewing dispositional departure).


                                             3
       Analysis of the Trog factors indicates that the district court did not abuse its

discretion by denying dispositional departures. Anderson was 51 years old at the time of

sentencing.   Cf. Soto, 855 N.W.2d at 310 (indicating that youth of defendant may

demonstrate particular amenability to probation and disagreeing that defendant’s age of 37

demonstrated particular amenability). He had no prior juvenile or criminal record. He did

express shame and guilt about his criminal actions, but he also characterized his behavior

as merely a “boundary” issue. The psychosexual evaluator concluded that “Anderson

minimized the frequency, duration and severity of the sexual abuse of the minor aged

female family members.” Anderson initiated sex-offender treatment and counseling before

the plea hearing. But he also violated no-contact orders before sentencing by having

unapproved contact with two of the victims. He had the support of several friends and

family members, but his wife and daughters provided victim-impact statements referring

to him as deceptive and manipulative, and his wife filed for dissolution of the marriage.

       Consideration of the offenses further demonstrates that the district court did not

abuse its discretion by denying dispositional departures. The district court noted that the

crimes “occurred over a period of 17 years” and that “three young women . . . have been

victimized.” The factual record amply supports this finding. The court also stated:

              [A]s bad as the sexual abuse was, the fact that the sexual abuse
              was committed by their father in their home is probably the
              most difficult thing that I think these victims are going to have
              to deal with because not only does it affect themselves and how
              they view the world but it affects one of the most central things
              in their life, their family.




                                             4
       We also note that, even if the district court had determined that Anderson is

particularly amenable to probation, the court would not have been bound to grant

dispositional departures. See State v. Wall, 343 N.W.2d 22, 25 (Minn. 1984) (“The fact

that a mitigating factor was clearly present did not obligate the court to place defendant on

probation or impose a shorter term than the presumptive term.”); see also Bertsch, 707

N.W.2d at 668 (stating that appellate court “will not ordinarily interfere with a

[presumptive guidelines] sentence . . . even if there are grounds that would justify

departure” (quotation omitted)). We conclude that the district court did not abuse its

discretion in sentencing Anderson.

       Affirmed.




                                             5